DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in reply to applicant’s response dated 08/11/2021, Claim 1 has been amended. Claim 26 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 1-10, filed 08/11/2021, with respect to the rejection(s) of claim(s) under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JPH02136036, hereinafter JP’306 in view of Marui (US 20180009268). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-8, 10,11,14  and 21-26 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JPH02136036, hereinafter JP’306 in view of Marui (US 20180009268)..
Regarding Claim 1, JP’306 discloses  a tire comprising: a tread portion comprising a tire equator, a tread edge located axially outwardly of the tire equator (Figure 2, showing tread equator-CO with tread edge), and at least one block (Figure 2); the at least one block comprising a ground contact top surface having an axially extending first edge (Figure 4 showing top surface-B1 with first edge), and an axially extending second edge circumferentially apart from the first edge (), a first sidewall surface extending radially inwardly from the first edge  and the first sidewall surface comprising an axially inner portion located on the tire equator side and an axially outer portion located on the tread edge side (Figure 2, sidewall surface- B1s has  two portion inner – B1b towards the equator and outer portion-B1a towards the tread edge), wherein a maximum inclined angle of the inner portion with respect to a tire normal is greater than a maximum inclined angle of the outer portion with respect to a tire normal (Figure 4, inner portion B1b  is more inclined to the outer portion B1a).
Further JP’306 didn’t disclose that maximum inclined angle of the second sidewall surface with respect to a tread normal is smaller than a maximum inclined angle of the inner portion. However in the same field of endeavor pertaining to the tire art Marui discloses inclined angle of the second sidewall surface with respect to a tread normal is smaller, it would be obvious to modify two different walls at different angles of JP’306 with small angle on the second side wall surface of Marui for the purpose of facilitating an improved grip without causing excess resistance ([0035], Marui).
Further regarding the limitation that a circumferential length of the second sidewall surface from the second edge is smaller than a circumferential length of the outer portion from the first edge, JP’306 modified by Marui’s second side wall small 
Regarding claim 3, JP’306 discloses that the first edge- is inclined with respect to a tire axial direction (Figure 4).
Regarding claims 4 and 14, JP’306 discloses the inner portion forms an end on the tire equator side of the first sidewall surface (Figure 4, inner portion –B1b forms an end on the equator side of sidewall surface-B1s).
Regarding Claim 5, JP’306 discloses a circumferential length of the inner portion from the first edge is longer than a circumferential length of the outer portion from the first edge (Figure 4, discloses length of the inner portion –B1b from the first edge is longer than the length of the outer portion-B1a).
Regarding Claim 6, JP’306 discloses the circumferential length of the inner portion-B1b is in a range of from 120% to 200% of the circumferential length of the outer portion-B1a (as shown in Figure 4).
Regarding Claim 7, JP’306 discloses all the limitations of Claim 5, except it did not disclose that the ground contact top surface comprises an axially extending second edge circumferentially apart from the first edge, and the circumferential length of the inner portion is in range of 60% -100% of a circumferential length on the read edge side between the first edge and second edge. In the same field of endeavor pertaining to the art, Marui discloses blocks having inner and outer portion inclined at an different angle, however the outer portion is at a greater angle than the inner portion(Figure 1,the annotated figure below shows the outer portion at a greater angle than the inner portion). It would have been obvious for one ordinary skilled in the art to alternate the 

    PNG
    media_image1.png
    909
    599
    media_image1.png
    Greyscale

Regarding Claim 8, JP’306 discloses all the limitations of Claim 5, except it did not disclose that the ground contact top surface comprises an axially extending second edge circumferentially apart from the first edge, and the circumferential length of the outer portion is in range of 50%-65% of a circumferential length on the tread edge side between the first edge and second edge. In the same field of endeavor pertaining to the art, Marui discloses blocks having inner and outer portion inclined at an different angle, however the outer portion is at a greater angle than the inner portion (Figure 1,annotated figure above shows that the outer portion at a greater angle than the inner portion). It would have been obvious for one ordinary skilled in the art to alternate the inner portion and outer portion position, this would meet the claimed range of the circumferential length of the outer  portion is in range of 50%-65% of a circumferential length on the tread  edge side between the first edge and second edge. JP’306 teachings combined with Marui’s teaching of changing the position of the inner and outer edge would result in the desired feature of the tire.

Regarding claim 10, JP’306 discloses that the difference between the maximum inclined angle of the outer and inner portion range from  10-150 (page 4, outer portion angle α1 is 30 and inner portion angle β1 is in range of  13-180).
Regarding claim 11, JP’306 discloses that the inner portion extends in an arc shaped manner protruding in a linear manner(Figure 4).
Regarding Claim 21, JP’306 discloses first edge extends in a straight manner over the inner portion and the outer portion without bending (Figure 4, B1b and B1a extend in straight manner).
Regarding Claim 22, JP’306 discloses an angle α of first edge with respect to tire axial direction is less than 30, which meets the claim limitation.
Regarding Claim 23, JP’306 discloses the first edge, the inner portion has an axial width Wi wider than an axial width Wo of the outer portion (Figure 4).
Regarding Claim 24, JP’306 discloses the axial width Wi of the inner portion is in a range from 1.3 to 2.1 times the axial width Wo of the outer portion (evident from the annotated Figure). 


    PNG
    media_image2.png
    319
    372
    media_image2.png
    Greyscale



Regarding Claim 25, JP’306 discloses a circumferentially extending step surface is provided between the inner portion and the outer portion such that the first sidewall surface is formed as a step extending in a tire axial direction (Figure 2).
Regarding Claim 26, JP’306 discloses the first edge and the second edge converge toward one another while extending toward the tire equator (Figure 2, Block-Bo).

Claim 2, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH02136036, hereinafter JP’306 in view of in view of Marui (US 20180009268) as applied to claim 1, Yamaoka (US 20140007996).
Regarding Claim 2, JP’306 disclosed all the limitations of claim 1, but did not disclose that the circumferential length on the tire equator side of the ground contact top surface is shorter than a circumferential length on the tread edge side of the ground contact top surface. In the same field of endeavor pertaining to the art Yamaoka discloses that circumferential length on the tire equator side of the ground contact top surface is shorter than a circumferential length on the tread edge side of the ground contact top surface (Figure 4, length of tread edge side-L1 is longer than the tread equator side-L4).
It would be obvious for one ordinary skilled in the art to combine JP’306 with that of Yamaoka for the purpose of enhanced performance of the tire on rough terrain.
Regarding claims 12, JP’306 discloses that the first edge- is inclined with respect to a tire axial direction (Figure 2 and 4, the  first edge of block B1 is shown to be inclined).

Regarding claim 13, JP’306 discloses the inner portion forms an end on the tire equator side of the first sidewall surface (Figure 4, inner portion –B1b forms an end on the equator side of sidewall surface-B1s).
Regarding Claim 15, JP’306 discloses a circumferential length of the inner portion from the first edge is longer than a circumferential length of the outer portion from the first edge (Figure 4, the length of inner portion B1b is longer than the length of the outer portion B1a).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH02136036, hereinafter JP’306 in view of Marui (US 20180009268) as applied to claim 7, further in view of Ogo (US 20160214439).
Regarding Claim 9, JP’306  discloses all the limitation of claim 7 except that the top surface comprises of protrusion, in the same field of endeavor pertaining to the art of tire for running on rough terrain, Ogo discloses top surface comprises protrusion/groove-45, between the first and the second edge (Figure 7A). Further, the protrusion longer than the axial width of the outer portion (Figure 6).
It would have been obvious to modify the teachings of JP’306 'with the teaching of Oga for the purpose of grip or traction since tread blocks bite in the ground ([0003]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                  

/MARC C HOWELL/Primary Examiner, Art Unit 1774